Blandford, J.
Although a garnishment cannot issue on a distress warrant, yet where a garnishment was so issued and served, and the garnishee answered, admitting indebtedness, whereupon the justice rendered judgment for the amount admitted, collected the amount and paid it over to'the plaintiff in the distress warrant, the judgment was merely erroneous; and the garnishee having made no objection, and the judgment having been executed, a rule would not lie in favor of the defendant in the distress warrant against the justice to compel the payment to such defendant of the amount so collected and paid. 34 Ga., 178; Code, §3961.
Judgment reversed.